DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/692,626 filed 11/22/2019 claims no foreign priority.  This application claims benefit of 62/782,644 filed 12/20/2018.

Response to Amendment
This office action is in response to Amendments submitted on 10/21/2021 wherein claims 1-22 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri et al. (hereinafter Almassri), “Self-Calibration Algorithm for a Pressure Sensor with a Real-Time Approach Based on an Artificial Neural Network” Sensors, pp 1-16, in view of Bengtsson, “Lookup Table Optimization for Sensor Linearization in Small Embedded Systems” Journal of Sensor Technology, pp 177-174.

Regarding independent claim 1 Almassri teaches: 
	A device, comprising: a sensor, the sensor including a component characterized by a nonlinear characteristic (Almassri, fig 1(a) element 1 are the “five FlexiForce sensors,” Almassri teaches a calibration process in which “a nonlinearity of the pressure sensors in the dynamic behavior has occurred” (page 3 § 2.1, first paragraph) therefore Almassri teaches a “sensor including a component characterized by a nonlinear characteristic”); and 
	sensor circuitry configured to receive a sensor signal from the sensor (Almassri, fig 1(a) element 2 is “the data acquisition device (DAQ) which reads on “sensor circuitry”), 
	the sensor signal representing a force on the sensor (Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion”  where the voltage would represent the pressure applied to the sensor and since pressure is force/area the voltage in effect represents “a force on the sensor”) , 
	the sensor model data representing a sensor model (Almassri, § 3.3, page 11-12, Almassri teaches the “Ann model output was able to accurately predict the self-calibration of the pressure relative to the actual experimental data” (page 16, 1st paragraph) therefore the “sensor model data” does represent “a sensor model”) 
(Almassri, § 2.2 page 5-7, Almassri teaches the “multiple layers of neurons with nonlinear transfer function” of the ANN model “allowed the network to learn the nonlinear and linear relationships between the input and output vectors” (§ 2.2 page 5, 1st paragraph) therefore “sensor model representing sensor behavior that reflects the nonlinear characteristic of the component”), 
	the sensor circuitry being configured to generate, using a data processing pipeline, a force value based on the sensor signal and the sensor model data, the force value representing the force on the sensor (The specification states “devices or systems enabled by the present disclosure may include router and state machine (RSM) logic configured to configure the data processing pipeline of the device or system at run time.  For example, for implementations in which the sensor model data in memory represents multiple sensor models, the RSM logic would choose between models to process the input vectors” (¶ 0061), therefore the “data processing pipeline” includes the “model.”  Almassri, § 5, page 14:  Almassri teaches “developed LMBP_ANN model can accurately estimate the applied pressure” therefore the “sensor circuitry” will be able to “generate a force value based on the sensor signal and the sensor model data” as the LMBP-ANN model, which is part of the “data processing pipeline,” will have associated data.  “Accurately estimate the applied pressure” reads on “the force value representing the force on the sensor”),  
	Almassri does not teach:
	the sensor circuitry including memory having sensor model data stored therein
	the sensor circuitry further being configured to configure the data processing pipeline at run time based on a state associated with the sensor signal.  

Bengtsson teaches:
	the sensor circuitry including memory having sensor model data stored therein 
	(Bengtsson, § 2,1 Linearization  page 178-179, Bengtsson teaches a look up table, “LUT” corresponding to a sensor, the LUT is “implemented” in a “flash memory” (page 178, 2nd col, 2nd paragraph) therefore Bengtsson teaches “sensor circuitry including memory having sensor model data stored therein”), 
	the sensor circuitry further being configured to configure the data processing pipeline at run time based on a state associated with the sensor signal (The specification states “devices or systems enabled by the present disclosure may include router and state machine (RSM) logic configured to configure the data processing pipeline of the device or system at run time.  For example, for implementations in which the sensor model data in memory represents multiple sensor models, the RSM logic would choose between models to process the input vectors” (¶ 0061), therefore, choosing “between models” configures “the data processing pipeline.”  Bengtsson, § 2,1 Linearization, page 178-179:  Bengtsson teaches a LUT (look up table) where the input data and the corresponding stored data of the look up table represent different models. The input data is “based on a state associated with the sensor signal” and the model associated with the input data would be chosen during “run time” therefore Bengtsson discloses “the sensor circuitry further being configured to configure the data processing pipeline at run time based on a state associated with the sensor signal”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including a memory that includes sensor model data as disclosed by Bengtsson in order to provide an LUT method with the advantage “that it nd col, 3rd paragraph).

Regarding claim 2 Almassri as modified teaches:
	the sensor model represents the sensor behavior over one or more of a range of temperature, a range of pressure, or a range of humidity (Almassri, § 2.1, page 3-5, Almassri teaches a sensor “with a standard force range of 0-25 lb. (110N)” (§ page 4 3rd paragraph)).  

Regarding claim 3 Almassri as modified does not teach: 
	the sensor model data are stored in a table that relates digital representations of the sensor signal to a plurality of stored values including the force value, and wherein the sensor circuitry is configured to generate the force value by selecting the force value from the table based on at least one digital representation of the sensor signal.  
	Bengtsson teaches:
	the sensor model data are stored in a table that relates digital representations of the sensor signal to a plurality of stored values including the [force] value, and wherein the sensor circuitry is configured to generate the [force] value by selecting the [force] value from the table based on at least one digital representation of the sensor signal (Bengtsson,§ 1-§ 2.1 page177-179, fig 3, § 6 page 182, Bengtsson teaches “A sensor converts the physical unit (the measurand) into some electrical unit (preferably volt)” ( § 1, page 177, first col.2nd paragraph) thereby disclosing “sensor model data” that “that relates digital representations of the sensor signal.”  Bengtsson also teaches “y is an n-bit integer produced by the ADC” and is used as a “pointer to the memory location where                         
                            
                                
                                    f
                                
                                
                                    -
                                    1
                                
                            
                            (
                            y
                            )
                        
                     is stored” where                         
                            
                                
                                    f
                                
                                
                                    -
                                    1
                                
                            
                            (
                            y
                            )
                        
                     is “typically implemented as a LUT (lookup table) in flash memory” (§ 2.1 page 178, 2nd col 2nd paragraph). Fig 3 depicts y-input and corresponding z-output disclosing “a table that relates digital representations of the sensor signal to a plurality of stored values.”  Additionally, Bengtsson teaches that “the precision of the measurement estimate is still determined by the precision of the stored LUT entries” (§ 6, page 182, 1st col 2nd paragraph). Therefore Bengtsson teaches that the “value from the table (is) based on at least one digital representation of the sensor signal” where “measurement estimate” discloses the “value from the table” and the “y-input” reads on “at least one digital representation of the sensor signal”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including a sensor model data stored in a table as disclosed by Bengtsson in order to provide an LUT method with the advantage “that it can be implemented even in the simplest controller” (Bengtsson, § 2.1, page 178 2nd col, 3rd paragraph).
	Almassri teaches the sensor values are “force values” (§ 3.1, page 7, 1st paragraph).

Regarding claim 4 Almassri as modified teaches: 
	the sensor circuitry is configured to generate a plurality of [digital] values based on the sensor signal over time, and wherein the sensor circuitry is configured to generate the force value based on a current [digital] value of the plurality of [digital] values and a previous [digital] value of the plurality of digital values (Almassri, fig 4, abstract, page 3, § 2.1, 1st paragraph; page 7, § 3.1, 1st, 2nd, 3rd paragraph; page 11 § 3.3, 1st and 2nd paragraph; Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion” (page 3, § 2.1, 1st paragraph).  Almassri also teaches data collected over a 20 minute time frame for the same applied force (see fig. 4).  Errors were determined using mean square error (MSE) analysis which would use at least a “current value” and a “previous value” which leads to “the ANN model output” being able to “predict the experimental output data with reasonable accuracy” (page 11 § 3.3, 1st paragraph) thereby generating “the force value based on a current [digital] value of the plurality of [digital] values and a previous [digital] value of the plurality of digital values”).  
	Almassri as modified does not teach:
	“digital values” As mentioned above Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion” (page 3, § 2.1, 1st paragraph) which may be a digital conversion.
	Bengtsson teaches: 
	Bengtsson teaches “digital values” when he teaches in the introduction that “A sensor converts the physical unit into some electrical unit (preferably volt) and the embedded measurement system converts the sensor output into a digital value (typically an integer)” 
(§ 1, page 177, 2nd paragraph)). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including a digital representations of sensor signals that represent the sensor signal as disclosed by Bengtsson in order to provide an LUT method with the advantage “that it can be implemented even in the simplest controller” (Bengtsson, § 2.1, page 178 2nd col, 3rd paragraph).

Regarding claim 5 Almassri as modified teaches: 
(Almassri, § 2.1, page 3-page 4, 4th paragraph; Almassri teaches that “a probe moves down slowly at the pre-test speed until a threshold value (the trigger) is reached” (page 4, 2nd paragraph) therefore Almassri teaches that “a previous force” would be “above a specified threshold” as the forces detected by the sensor would be recorded after the threshold value had been reached).  

Regarding claim 7 Almassri as modified teaches: 
	the sensor circuitry is configured to generate the force value based on a temperature value representing a temperature (Almassri, § 2.1 page 4, 3rd paragraph; Almassri uses a FlexiForce sensor A201 which is “composed of polyester film that enhances the force sensing and improves performance” due to, among other things, the “temperature sensitivity compared to any other thin film.” The sensors are connected to the “sensor circuitry” (see fig. 1).  Therefore, the generated “force value” would be “based on a temperature value representing a temperature”).  

Regarding claim 8 Almassri as modified does not teach: 
	the sensor model data represent a plurality of sensor models, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting one of the sensor models for generation of the force value.  
	Bengtsson teaches:
	the sensor model data represent a plurality of sensor models, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting one of the sensor models for generation of the [force] value (Bengtsson, § 1-§ 2.1 page177-179, fig 3, Bengtsson teaches a LUT (look up table) where the input data and the corresponding stored data of the look up table represent different models. Fig 3 depicts y-input and corresponding z-output which discloses “a plurality of sensor models.”  By choosing the model associated with the input data Bengtsson discloses “the sensor circuitry is configured to configure the data processing pipeline by selecting one of the sensor models for generation of the force value”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including configuring the data processing pipeline as taught by Bengtsson in order to provide an LUT method with the advantage “that it can be implemented even in the simplest controller” (Bengtsson, § 2.1, page 178 2nd col, 3rd paragraph).
	Almassri teaches the sensor values are “force values” (§ 3.1, page 7, 1st paragraph).

Regarding claim 10 Almassri as modified teaches: 
	the sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time, and wherein the sensor circuitry is configured to generate the force value by locking the force value to a previously generated force value if a statistical characteristic of a set of the digital values exceeds a threshold (Almassri, fig 9, § 4, page 12-14; § 2.1 page 4 2nd paragraph; Almassri teaches a “sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time” as can be seen in fig 9; data was collected over a 20 minute period (see § 3.1 page 7, 2nd paragraph). As can be seen in fig 9, force values corresponding to the same voltage value at different times are the same.  Almassri teaches that force values are above a threshold value or a “trigger” (page 4, 2nd paragraph)).  

Regarding claim 11 Almassri as modified teaches: 
(Almassri, fig 9, § 4, page 12-14; Almassri teaches a “sensor circuitry is configured to generate a plurality of digital values based on the sensor signal over time” as can be seen in fig 9, data was collected over a 20 minute period (see § 3.1 page 7, 2nd paragraph).  “The outputs of the ANN used, as defined in Equation (3), were calculated in order to include the biases and weights” (page 7 1st paragraph) thereby Almassri teaches “sensor circuitry is configured to generate the force value by applying a scaling function to digital values” where “biases and weights” reads on “scaling function”).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 4 above, and further in view of McMillen, U.S. Pat. No. 10,268,315 B2.

Regarding claim 6 Almassri as modified does not teach: 
	the sensor circuitry is configured to generate the force value based on a difference between the current digital value and the previous digital value. 
	McMillen teaches: 
	the sensor circuitry is configured to generate the force value based on a difference between the current digital value and the previous digital value (McMillen, col 30 line 43-60; McMillen teaches comparing “one or more previous and/or subsequent frames for the purpose of more accurately and reliably detecting touch events” “more accurately and reliably detecting touch events”(col 30 line 56-59) leads to more “accurately and reliably” generating “the force value” where the amplitudes of the touch events represent the force of the touch events). 
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 1 above, and further in view of Klippel, U.S. Pat. No. 5,815,585.

Regarding claim 9 Almassri as modified does not teach: 
	the sensor circuitry includes a filter, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting or modifying the filter for generation of the [force] value.
	Klippel teaches; 
	the sensor circuitry includes a filter, and wherein the sensor circuitry is configured to configure the data processing pipeline by selecting or modifying the filter for generation of the [force] value (Klippel col 4 line 48-col 5 line 4; Klippel teaches “adaptively adjusting the parameters of both correction filter and detector circuit” (col 4 line 57-58) by determining if “the motional signal corresponds with the reference signal” or not (col 4 line 59-60) thereby disclosing “sensor circuitry (which) is configured to configure the data processing pipeline by selecting or modifying the filter for generation of the force value”).   In order to make this determination, there must be a logic circuit). 

	Almassri teaches the sensor values are “force values” (§ 3.1, page 7, 1st paragraph).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 1 above, and further in view of Johansson et al. (hereinafter Johansson), U.S. Pat. No. 7,878,075 B2.

Regarding claim 12 Almassri as modified does not teach: 
	the nonlinear characteristic of the component comprises viscoelasticity.
	Johansson teaches:
	the nonlinear characteristic of the component comprises viscoelasticity (Johansson, col 17 line 1-41; Johansson teaches a “nonlinear characteristic of the component” due to “viscoelasticity” (col 17 line 33-37 and line 39-41)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including the nonlinear characteristic due to viscoelasticity as disclosed by Johansson in order to provide a system in which “further improvements are described to enhance the sensitivity and dynamic range of each sensing .  

Claims 13, 16-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri et al. (hereinafter Almassri), “Self-Calibration Algorithm for a Pressure Sensor with a Real-Time Approach Based on an Artificial Neural Network” Sensors, pp 1-16, in view of Bengtsson, “Lookup Table Optimization for Sensor Linearization in Small Embedded Systems” Journal of Sensor Technology, pp 177-174, and as evidenced by Brownlee, “How to Code a Neural Network with Backpropagation In Python (from scratch)” Machine Learning Mastery, downloaded from https://machinelearningmastery.com/implement-backpropagation-algorithm-scratch-python/.

Regarding independent claim 13 Almassri teaches: 
	A method, comprising: 
	exerting known forces on a sensor of a sensor type, the sensor including a component characterized by a nonlinear characteristic (Almassri, fig 1(a) element 1 are the “five FlexiForce sensors,” Almassri teaches a calibration process in which “a nonlinearity of the pressure sensors in the dynamic behavior has occurred” (page 3 § 2.1, first paragraph) therefore Almassri teaches a “sensor including a component characterized by a nonlinear characteristic”); and; 
	receiving digital values resulting from the known forces (Almassri, page 3, § 2.1 1st paragraph. Almassri teaches “the sensor is incorporated into a circuit to perform a pressure to voltage conversion.”  A person of ordinary skill in the art would understand the “pressure to voltage conversion” would result in digital values);

	If the above explanation with regards to digital values were to be challenged then the following rejection should be applied in order to ensure compact prosecution.
	Bengtsson teaches in § 1, 1st page, 1st col, 2nd paragraph that the “embedded measurement system converts the sensor output into a digital value” If the embedded sensor is measuring forces then the forces are converted into digital values.   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including digital values of known forces as disclosed by Bengtsson in order to provide an LUT method with the advantage “that it can be implemented even in the simplest controller” (Bengtsson, § 2.1, page 178 2nd col, 3rd paragraph).\

	Almassri teaches:
	generating training vectors using the digital values (Almassri, page 2 § 1, Almassri states an “ANN model was trained using back-propagation (BP) algorithm” (§ 1, page 2 5th paragraph) therefore Almassri teaches “generating training vectors using the digital values” as backpropagation algorithm uses training vectors as evidenced by Brownlee (§ Backpropagation Algorithm 1st page)); 
	training a machine learning algorithm using the training vectors and the known forces, thereby resulting in sensor model data representing a plurality of sensor models, each sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for Almassri, § 2.2, page 5-7, As stated above, Almassri teaches “using the training vectors” as Almassri teaches using a back-propagation (BP) algorithm to train an ANN learning model. Almassri also teaches using “known forces” for the generation of data sets for the training algorithm as Almassri teaches the data used in training “were collected from the pressure measurement system using five pressure sensors” (page 9 § 3.2, 2nd paragraph).  The specification states “Training the machine learning algorithm results in the sensor model data representing a plurality of sensor models” (Specification ¶ 0016) therefore Almassri teaches “thereby resulting in sensor model data representing a plurality of sensor models” as Almassri teaches using a back-propagation (BP) algorithm to train an ANN learning model (§ 1, page 2, 5th  paragraph).  “the ANN model output was able to accurately predict the self-calibration of the pressure relative to the actual experimental data” (page 11 § 3.3, 1st paragraph), thereby showing that the “sensor model data” represents “a sensor model” Almassri also teaches training an ANN model to learn “the nonlinear and linear relationships between the input and output vectors” (page 5 § 2.2 1st paragraph) therefore Almassri teaches “the sensor model representing sensor behavior that reflects the nonlinear characteristic of the component for a corresponding set of conditions” where “the input and output vectors” represent “a corresponding set of conditions”); and 	
	storing the sensor model data in a memory of a device that includes an instance of the sensor type (Almassri states “The performance of the LMBP-ANN model mainly depended on its ability to predict the experimental output data with reasonable accuracy” (page 11 § 3.3, 1st paragraph).  If Almassri is evaluating the performance of the LMBP-ANN model where a dataset contains 132,243 samples (page 9, § 3.2 2nd paragraph), a person of ordinary skill in the art would understand the “evaluating” is being done via a computer.  A modern computer would include memory where data would be stored.  Additionally, if Almassri is “evaluating” a model, then the memory would include “an instance of the sensor type”). 
	Almassri does not teach:
	the device being configured to select one of the sensor models at run time.  
	Bengtsson teaches:
	the device being configured to select one of the sensor models at run time (Bengtsson, 
§ 1-§ 2.1 page177-179, fig 3, Bengtsson teaches a LUT (look up table) where the input data and the corresponding stored data of the look up table represent different models. Fig 3 depicts y-input and corresponding z-output which discloses “a plurality of sensor models.”  By choosing the model associated with the input data Bengtsson discloses “the device being configured to select one of the sensor models at run time”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including selecting a sensor model as taught by Bengtsson in order to provide an LUT method with the advantage “that it can be implemented even in the simplest controller” (Bengtsson, § 2.1, page 178 2nd col, 3rd paragraph).

Regarding claim 16 Almassri as modified teaches:
	determining a plurality of states based on the digital values, each of the sensor models corresponding to one of the states (Almassri, § 2.2, page 7 4th paragraph – page 7 2nd paragraph; Almassri teaches that each time an ANN was trained a “different solution could result due to different initial weights and biases values and different divisions of data into training, validation and test sets” (§ 2.2, page 71st paragraph).  According to the specification, “Training the machine learning algorithm results in the sensor model data representing a and “Each sensor model corresponds to one of the states” (specification ¶ 0016).  Almassri trains “an ANN” which results in “a plurality of sensor models” with “different initial weights and biases values” disclosing “a plurality of states based on digital values” as Almassri teaches a conversion to digital values (see claim 13 above) therefore Almassri teaches “each of the sensor models corresponding to one of the states”).

Regarding claim 17 Almassri as modified teaches:
	the training vectors include a plurality of features, and wherein training the machine learning algorithm includes determining weights for each of the features such that the sensor model data associate force values with each of the training vectors that accurately represent corresponding one of the known forces within a specified tolerance (Almassri, page 9, § 3.2 1st – 4th paragraph, page 3 § 2.1 1st paragraph – page 4 4th paragraph; Almassri teaches the training vectors make up a 2 X 132,243 matrix where each row represents a different feature which reads on “a plurality of features” (page 9 § 3.2, 4th paragraph).  § 3.3 page 12, 1st and 2nd paragraph show “the weight and bias matrices for the trained neural network” which reads on “determining weights for each of the features.” “A FlexiForce sensor A201 was used with a standard force range of 0-25 lb. (110 N)” (§ 2.1 page 4, 2nd paragraph), therefore the “known forces” are “within a specified tolerance”).    

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 21:
	Claim 21 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 13 above, in further view of Cardinale, U.S. Pat. Pub., 2011/0231117 A1.

Regarding claim 14 Almassri as modified does not teach:
	applying a linearizing technique to the digital values before generating the training vectors
	Cardinale teaches:
	applying a linearizing technique to the digital values before generating the training vectors (Cardinale, fig 9, fig 12, fig 13, ¶ 0078-¶ 0083, Cardinale teaches “the normalized power dissipation PN is computed by the following equation:                          
                            
                                
                                    P
                                
                                
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                            v
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            E
                                        
                                    
                                
                            
                        
                    ”  (¶ 0097, eqn 3).  Fig 9 depicts the values from the vacuum-sensing thermistor driver (610) (for operation of the vacuum-sensing thermistor (130))” (¶ 0078) are converted to a digital value by the A/D converter (650) and micro-processor (660) receives the values from the A/D converter.  Fig 13 depicts “a resulting linearization of response curves of the five vacuum sensors of fig 12” (¶ 0056) where fig 12 depicts “a normalized vacuum-sensing thermistor power versus gas pressure in an illustration of the curvilinear response of five vacuum sensors” (¶ 0055).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including the linearizing of the digital values, regardless of the type of sensor, as taught by Cardinale in order to provide linear data to an algorithm as “the more linear the data, the better the algorithm will be able to relate the input data to the desired output data” (Specification ¶ 0051).  

Regarding claim 15 Almassri as modified does not teach:
	the linearizing technique includes an exponential scaling function.
	Cardinale teaches:
	the linearizing technique includes an exponential scaling function (Cardinale, fig 9, fig 12, fig 13, ¶ 0078-¶ 0083, Cardinale teaches “the normalized power dissipation PN is computed by the following equation:                          
                            
                                
                                    P
                                
                                
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            P
                                        
                                        
                                            t
                                            v
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            E
                                        
                                    
                                
                            
                        
                    ”  (¶ 0097, eqn 3),  where                         
                            
                                
                                    P
                                
                                
                                    t
                                    v
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            t
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            E
                                            Q
                                        
                                    
                                
                            
                        
                      and                         
                            
                                
                                    R
                                
                                
                                    E
                                    Q
                                
                            
                            =
                            
                                
                                    
                                        
                                            R
                                        
                                        
                                            1
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    
                                        
                                            R
                                        
                                        
                                            3
                                        
                                    
                                
                            
                        
                     (¶ 0083).  Therefore                         
                            
                                
                                    P
                                
                                
                                    N
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            t
                                            v
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            E
                                        
                                    
                                    ∙
                                    
                                        
                                            R
                                        
                                        
                                            E
                                            Q
                                        
                                    
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            p
                                            t
                                            v
                                        
                                        
                                            2
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    2
                                                
                                            
                                            ∙
                                            
                                                
                                                    R
                                                
                                                
                                                    3
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            P
                                        
                                        
                                            E
                                        
                                    
                                    ∙
                                    
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    1
                                                
                                            
                                            ∙
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                            +
                                                            
                                                                
                                                                    R
                                                                
                                                                
                                                                    3
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                     therefore Cardinale discloses a “linearizing technique (that) includes an exponential scaling function”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the novel approach to predicting self-calibration in a pressure sensor as disclosed by Almassri by including an exponential scaling function as part of the linearizing of the digital values, regardless of the type of sensor, as taught by Cardinale in order to provide linear data to an algorithm as “the more linear the data, the better the algorithm will be able to relate the input data to the desired output data” (Specification ¶ 0051).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 18 above, and further in view of McMillen, U.S. Pat. No. 10,268,315 B2.

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Almassri as modified as applied to claim 13 above, and further in view of Johansson et al. (hereinafter Johansson), U.S. Pat. No. 7,878,075 B2.

Regarding claim 22:
	Claim 22 recites analogous limitations to claim 12 above and is therefore rejected on the same premise.

Response to Arguments
Regarding Claim Objections and Rejections under 35 U.S.C. § 112 page 7 of applicant’s remarks, based on the applicant’s arguments and the changes made to claims 3 and 16-20 the Objections and Rejections un 35 U.S.C. § 112 have been withdrawn.

Regarding Rejections under 35 U.S.C. § 103 on page 7-9 of applicant’s remarks.  Applicant argues “The art of record does not teach or suggest such capabilities” (remarks, page 8) in reference to “data processing pipelines that are configurable at run time to reflect one or more states or conditions associated with the devices or systems” (remarks, page 8).
	Examiner respectfully disagrees.  Bengtsson teaches a LUT (look up table) where the input data and the corresponding stored data of the look up table represent different models. Fig 3 depicts y-input and corresponding z-output which discloses “a plurality of sensor models.”  By choosing the model associated with the input data Bengtsson discloses “the device being configured to select one of the sensor models at run time.”
	Applicant also argues “Almassri describes a training process in which only a single model is retained in the system for use at run time.  By contrast, original claims 8 and 16 and amended claim 13 recite the storage of multiple models, all of which may be used at run time” (remarks, page 8-9).  
	Regarding claim 16, Examiner respectfully disagrees.  The limitations of claims 16, “determining a plurality of states based on the digital values, each of the sensor models corresponding to one of the states” are taught by Almassri, as Almassri teaches that each time an ANN was trained a “different solution could result due to different initial weights and biases values and different divisions of data into training, validation and test sets” (§ 2.2, page 7, 1st paragraph).  According to the specification, “Training the machine learning algorithm results in the sensor model data representing a plurality of sensor models” and “Each sensor model corresponds to one of the states” (specification ¶ 0016).  Almassri trains “an ANN” which results in “a plurality of sensor models” with “different initial weights and biases values” disclosing “a plurality of states based on digital values” as Almassri teaches a conversion to digital values (see 
	Regarding claims 8 and 13, see the new grounds for rejection above in light of Bengtsson.  
   
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sepehr et al., U.S. Pub. No. 2021/0034213 A1, teaches a force sensing system and method.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865